—In an action to recover damages for personal injuries, etc., the plaintiff appeals, as limited by his brief, from so much of a judgment of the Supreme Court, Westchester County (Rubenfeld, J.), entered June 18, 1986, as, upon a jury verdict, is in favor of him and against the defendants in the principal amount of only $27,000.
Ordered that the judgment is affirmed insofar as appealed from, with costs.
The plaintiff urges this court to set aside the jury’s award for both pain and suffering and for loss of earnings as so grossly inadequate as to shock the conscience. However, the award is neither inadequate nor shocking. The plaintiff presented no documentary proof at trial respecting his loss of earnings. Further, the two medical experts strongly disagreed as to the nature, extent and the cause of the plaintiff’s physical complaints. Where conflicting medical evidence is presented at trial, a jury award will not be set aside as inadequate (see, Maldonado v WABC Towing Corp., 121 AD2d 517). Mangano, J. P., Bracken, Fiber and Harwood, JJ., concur.